           Case 1:20-cv-03072-CM Document 5 Filed 04/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES THOMAS, on behalf of himself and all
others similarly situated,

                          Plaintiff,

                     -against-                                      20-CV-3072 (CM)

ANTHONY ANNUCCI, Acting Commissioner,                             TRANSFER ORDER
New York State Department of Corrections and
Community Supervision; and ANDREW
CUOMO, Governor, New York State,

                          Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff James Thomas, currently incarcerated in Auburn Correctional Facility, brings

this pro se action under 42 U.S.C. § 1983, alleging that Defendants have failed to implement

necessary safety procedures to protect staff and prisoners from contracting COVID-19. Named as

Defendants are Anthony Annucci, Acting Commissioner of the New York State Department of

Corrections and Community Supervision (DOCCS); and Governor Andrew Cuomo. For the

following reasons, this action is transferred to the United States District Court for the Northern

District of New York. 1

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim

       1
          Plaintiff purports to bring this action on behalf of all persons “who are incarcerated in
DOCCS custody, under supervision by DOCCS on parole, post-release supervision, or any other
community supervision.” (ECF No. 2 at 2.) Because a nonlawyer cannot bring suit on behalf of
others, a pro se plaintiff cannot act as a class representative. Rodriguez v. Eastman Kodak Co.,
88 F. App’x 470, 470 (2d Cir. 2004) (citing Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir.
1998)); Phillips v. Tobin, 548 F.2d 408, 412-15 (2d Cir. 1976).
           Case 1:20-cv-03072-CM Document 5 Filed 04/20/20 Page 2 of 4



       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).

       For venue purposes, a defendant corporation generally resides “in any judicial district in

which such defendant is subject to the court’s personal jurisdiction with respect to the civil action

in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than one judicial district, a

defendant corporation generally “shall be deemed to reside in any district in that State within

which its contacts would be sufficient to subject it to personal jurisdiction if that district were a

separate State.” 28 U.S.C. § 1391(d). 2

       Plaintiff filed this complaint regarding events occurring at Auburn Correctional Facility,

located in Auburn, New York. Because Plaintiff does not allege that Defendants reside in this

District or that a substantial part of the events or omissions underlying his claim arose in this

District, venue does not appear to be proper in this District under § 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the



       2
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).

                                                   2
           Case 1:20-cv-03072-CM Document 5 Filed 04/20/20 Page 3 of 4



burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

are occurring in Auburn Correctional Facility, where Plaintiff is incarcerated. Auburn

Correctional Facility is located in Cayuga County, which falls within the Northern District of

New York. See 28 U.S.C. § 112(a). Venue is therefore proper in the Northern District of New

York. See 28 U.S.C. § 1391(b). Based on the totality of the circumstances, the Court concludes



                                                   3
            Case 1:20-cv-03072-CM Document 5 Filed 04/20/20 Page 4 of 4



that it is in the interest of justice to transfer this action to the United States District Court for the

Northern District of New York. 28 U.S.C. § 1404(a).

                                            CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Northern District of New York. The Clerk of Court is further directed to mail a copy of

this order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 20, 2020
           New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge




                                                    4
